Citation Nr: 0802701	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  03-14 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg.

2.  Entitlement to service connection for coronary artery 
disease and hypertension (claimed as heart condition), to 
include the issue of whether a substantive appeal was timely 
filed.

3.  Entitlement to service connection for a neuropsychiatric 
condition, to include the issue of whether a substantive 
appeal was timely filed.

4.  Entitlement to service connection for scars of the upper 
arms, to include the issue of whether a substantive appeal 
was timely filed.

5.  Entitlement to service connection for lumbosacral 
fibromyositis (claimed as inflammation of the skeletal system 
and muscles), to include the issue of whether a substantive 
appeal was timely filed.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
ganglion scar of the right hand, to include the issue of 
whether a substantive appeal was timely filed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1953 to 
November 1953.

The claim concerning varicose veins of the right leg comes to 
the Board of Veterans' Appeals (Board) from a September 1999 
rating decision.

This case has been advanced on the docket per 38 U.S.C.A. § 
7107 and 38 C.F.R. § 20.900(c).

As to the issues numbered 2 through 6 above, the veteran's 
substantive appeal was received more than 60 days after the 
statement of the case was issued, it has been found to be 
untimely.  Nevertheless, this document may still serve as a 
new claim.  As such, the following issues are referred to the 
RO for a determination of whether the veteran wishes to 
pursue new claims: entitlement to service connection for 
coronary artery disease and hypertension (claimed as heart 
condition); entitlement to service connection for a 
neuropsychiatric condition; entitlement to service connection 
for scars of the upper arms; entitlement to service 
connection for lumbosacral fibromyositis (claimed as 
inflammation of the skeletal system and muscles); and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for residuals of a ganglion scar 
of the right hand.


FINDINGS OF FACT

1.  The medical evidence of record fails to show persistent 
edema and stasis pigmentation or eczema affecting the 
veteran's right leg. 

2.  The substantive appeal for the following issues was 
received more than 60 days after the statement of the case 
was issued, and more than a year after the rating decision 
was issued: entitlement to service connection for coronary 
artery disease and hypertension (claimed as heart condition); 
entitlement to service connection for a neuropsychiatric 
condition; entitlement to service connection for scars of the 
upper arms; entitlement to service connection for lumbosacral 
fibromyositis (claimed as inflammation of the skeletal system 
and muscles); and whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of a ganglion scar of the right hand.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for 
varicose veins of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.104, Diagnostic Code (DC) 7120 (2007).

2.  The veteran did not perfect an appeal as to the issues of 
entitlement to service connection for coronary artery disease 
and hypertension (claimed as heart condition); entitlement to 
service connection for a neuropsychiatric condition; 
entitlement to service connection for scars of the upper 
arms; entitlement to service connection for lumbosacral 
fibromyositis (claimed as inflammation of the skeletal system 
and muscles); and whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of a ganglion scar of the right hand; as such, the 
Board lacks jurisdiction to decide these claims, and the 
claims are therefore dismissed. 38 U.S.C.A. §§ 7105, 7108 
(West  2002); 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 
20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's varicose veins of the right leg is currently 
rated as 20 percent disabling under 38 C.F.R. § 4.104, DC 
7120; which is assigned when varicose veins cause persistent 
edema which is not completely relieved by elevation of the 
extremity, whether or not there is beginning stasis 
pigmentation or eczema.  A 40 percent rating is assigned when 
varicose veins cause persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.

During the course of his appeal, the veteran has had three VA 
examinations in May 1999, May 2002, and May 2006.
  
In May 1999 the veteran reported difficulty walking, and 
stated that he had numbness and pain after prolonged standing 
or walking.  The veteran reported that he had edema which was 
relieved by elevation, but he denied receiving any specific 
treatment for his varicose veins.  The examiner found no 
evidence of varicose veins.  He noted that the veteran had 
dilated venules below his knees on the feet and ankles.  A 
Doppler study showed no evidence of deep vein thrombosis.

In May 2002 the veteran again denied any current treatment 
for varicose veins.  The veteran reported edema of the right 
leg which was relieved by elevation; and the examiner 
indicated that the veteran had visible and palpable varicose 
veins that were less than 2 cm in diameter on his right leg 
below the knee.  The examiner found no ulcers or edema of the 
leg, and noted only mild stasis pigmentation.  There was no 
eczema.  The veteran had mild edema on his right ankle, but 
it was not boardlike.  There was also no involvement of the 
deep circulation.

In May 2006, the veteran denied any current treatment for his 
varicose veins, but indicated that he could not stand or walk 
for too long because of the varicose veins.  The veteran 
stated that he had edema that was partially relieved by 
elevation of the leg during the night.  The examiner 
indicated that the veteran had 2cm in diameter varicose veins 
on his right leg which were visible and palpable.  The 
examiner indicated that there were no ulcers or edema and 
only mild stasis pigmentation and eczema.  The examiner 
concluded that the varicose veins in the veteran's right leg 
do not produce persistent edema.  A venous duplex of the 
right leg completed on May 2006 showed no evidence of deep 
vein thrombosis.

Numerous VA and private treatment records have been reviewed 
from throughout the course of the veteran's appeal.  However, 
the treatment records fail to show that the veteran's 
varicose veins have caused persistent edema and stasis 
pigmentation or eczema.

For example, VA treatment records in December 2001 and April 
2002 found no edema present.  Edema 2/4 was noted in February 
2003, but no edema was seen on in March 2003.  Edema 2/4 was 
noted again in July 2003, but no edema was seen in March 
2005, June 2005, August 2005, or November 2005.

Persistent is defined as "insistently repetitive or 
continuous, tenacious, or enduring."  Smith v. Principi, 17 
Vet. App. 168 (2003) (citing Webster's II New College 
Dictionary).  The veteran reported at each of his 
examinations that elevation resolved his edema.  
Additionally, no right leg edema was detected at any of the 
three examinations, and the majority of the veteran's 
treatment records similarly failed to note the presence of 
edema.  While the veteran has complained of some edema which 
resolves upon rest and elevation, the Board finds that this 
does not rise to the level of persistent edema which is 
required for a rating in excess of 20 percent.  As such, the 
veteran's request for an increased rating is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in June 2005, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

III.  Dismissal

The Board shall not entertain an application for review on 
appeal unless it conforms to the law. 38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal. 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or another 
correspondence containing the necessary information, namely 
an acknowledgment that an appeal is being perfected or an 
identification of specific issues being appealed.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal. 38 
C.F.R. § 20.202.  A Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later. 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

As to the issues of entitlement to service connection for 
coronary artery disease and hypertension (claimed as heart 
condition); entitlement to service connection for a 
neuropsychiatric condition; entitlement to service connection 
for scars of the upper arms; entitlement to service 
connection for lumbosacral fibromyositis (claimed as 
inflammation of the skeletal system and muscles); and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for residuals of a ganglion scar 
of the right hand, the veteran was notified of the 
unfavorable rating decision on June 27, 2002.  After 
receiving the veteran's timely NOD in November 2002, the RO 
issued a SOC, along with a letter explaining his appellate 
rights and responsibilities, on August 4, 2003.  However, the 
veteran did not file a correspondence containing the 
necessary information for a Substantive Appeal with regard to 
this claim until November 24, 2003, when the veteran's VA 
Form 9 was received by the RO.  

In view of the procedural history of this case, the Board 
remanded the veteran's claim to give him the opportunity to 
address the issue of the timeliness of his Substantive 
Appeals.  However, neither the veteran nor his representative 
addressed the issue of timeliness.

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the SOC or within the remainder of the one-
year period following the dates of notification of the 
determinations being appealed.  Furthermore, the record does 
not reflect that the veteran has shown good cause to support 
the grant of an extension of the time limit for filing his 
Substantive Appeals. See 38 C.F.R. §§ 3.109(b), 20.303.  
Accordingly, the Board is without jurisdiction to consider 
the veteran's claims of entitlement to service connection for 
coronary artery disease and hypertension (claimed as heart 
condition); entitlement to service connection for a 
neuropsychiatric condition; entitlement to service connection 
for scars of the upper arms; entitlement to service 
connection for lumbosacral fibromyositis (claimed as 
inflammation of the skeletal system and muscles); and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for residuals of a ganglion scar 
of the right hand, and the appeal is therefore dismissed as 
to those issues.


ORDER

A rating in excess of 20 percent for varicose veins of the 
right leg is denied.

The claim of entitlement to service connection for coronary 
artery disease and hypertension (claimed as heart condition) 
is dismissed.

The claim of entitlement to service connection for a 
neuropsychiatric condition is dismissed. 

The claim of entitlement to service connection for scars of 
the upper arms is dismissed. 

The claim of entitlement to service connection for 
lumbosacral fibromyositis (claimed as inflammation of the 
skeletal system and muscles) is dismissed.

The claim of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of a ganglion scar of the right hand is dismissed.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


